DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on January 5, 2022 have been received and entered. Claims 21 and 28 have been amended, while claims 1-20, 22-27 and 30 have been canceled. Claims 21, 28 and 29 are pending. 

Election/Restrictions
Applicant’s election of claims 21-22 (group IV) in the reply filed on April 5, 2019 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are rejoined with the elected invention. 
Claims 21, 28 and 29 are under consideration. 

Withdrawn-Claim Rejections - 35 USC § 112
Claims 21, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s amendments to the claims obviates the basis of the rejection. Therefore, previous rejection of claims 21, 28 and 29 are hereby withdrawn. 

New-Claim Rejections - 35 USC § 102 -necessitated by amendments 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 21, 28 and 29 rejected under 35 U.S.C. 102(b) as being anticipated by Yue et al (WO/2002/088322, IDS).
Claims are directed to an isolated oligonucleotide molecule comprising consisting of greater than 15 but no more than 50 contiguous nucleotides of a mutant nucleotide sequence of SEQ ID NO: 1, wherein the isolated oligonucleotide molecule mutant nucleotide sequence contains a mutation selected from the group consisting of 1322T>A, 253C>T, 2012C>G, 2030_203linsT, 1671C>G, 357delC, and 1091_1092insC relative to SEQ ID NO: 1, and wherein the isolated oligonucleotide molecule is detectably labeled.  
Claim interpretation: Instant claims are rejected to the extent they broadly embrace a polynucleotide consisting of an isolated oligonucleotide consisting of greater than 15 but no more than 50 contiguous nucleotides of a mutant nucleotide sequence. The wherein clause merely limits the mutant nucleotide contains a mutation selected from the group consisting of 1322T>A, 253C>T, 2012C>G, 2030_203linsT, 1671C>G, 357delC, and 1091_1092insC relative to SEQ ID NO: 1. The claimed isolated nucleotide as such do not consist/comprises the mutant as set forth in claim relative to SEQ ID NO: 1. It is relevant to note that the first mutant sequence is a deletion mutation at nucleotide position at 357delC and the last mutant sequence is an insertion mutation at 2030_2021ins T. Thus, claims as amended would read on a 16-50 mer contiguous nucleotides from nucleotide position 1 to nucleotide 16-50 of a wild type sequence that has 100% sequence identity to SEQ ID NO: 1 as mutant sequence start only from nt 253 of SEQ ID NO:1.  There is no requirement that the isolated oligonucleotide sequence consist/contain the mutation as recited in the claims. Therefore, to the extent prior art teaches a wild type PCDH19 oligo sequence that is detectably labeled, it meets the claim limitation.  
With respect to claims 21, and 28, Yue et al teach a polynucleotide comprising nucleic acid as set forth in SEQ ID NO: 16 that has ~99.9% homology with SEQ IDN O: 1), wherein the mutation is in a region of one of the extracellular domains (See SEQ ID NO: 16) and wherein nucleic acid is an oligonucleotide. It is further disclosed that the probes and primers as used in the present invention typically comprise at least 15 contiguous nucleotides, at least 20, 25 or at least 30 consecutive nucleotides of the disclosed nucleic acid sequences (see page 29, lines 22-34).  Yue et al teach assays comprising use of  a label to detect sequence that has homology with PCDH19 in human sample (see page 23, line 30, page 29, line 24-32, page 63, line 20-24, page 53, line 2-consisting of greater than 20, 25 or 30 consecutive nucleotides of the mutant sequence of SEQ ID NO: 1 would meet the claim limitation. Please note that the term kit is not accorded any patentable weight, as it is directed to the polynucleotide of the invention. With regard to claim 29, the limitation that the kit contains instructions, the inclusion of instruction or intended use s is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004) (holding that an inventor could not patent known kits by simply attaching new set of instructions to that product). 

Claims 21, 28 and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou et al (US20050026164, dated 02/03/2005).
With respect to claims 21, 28 and 29, Zhou et al teaches an isolated oligonucleotide consisting of the contiguous nucleotides sequence as set forth in AGATAAGG ACCTGAAC that has 100% sequence identity containing a mutation del357C relative to nucleotide of SEQ ID NO: 1 (see SEQ ID NO: 158392, see sequence search results, para. 5, 28, 61).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
 It is further disclosed that sequence disclosed herein could be used as hybridization probes in a detection assays (see page 17, lines 8-9). Zhou et al further discloses that the modifications in probes may be used to improve or alter hybridization properties. That includes inclusion of a label or dye. (see para. 28, 85). Please note that the term kit is not accorded any patentable weight, as it is directed to a composition comprising the isolated polynucleotide molecule of claim 21of the invention. The limitation that the kit may contains instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004).
Conclusion

Matasuzaki et al (US20040146890, dated 07/29/2004). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632